Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to communication filed on: 16 March 2021 and 6 April 2021 with acknowledgement of an original application filed on 8 August 2017.  

REASONS FOR ALLOWANCE
2.	Claims 1-20 are allowed over the prior art of record.
                 The following is a statement of reasons for the indication of allowable subject matter:
An approved terminal disclaimer has been filed, in addition in interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art of record does not teach: 
		“A method in an electronic device communicatively coupled to a set of one or more web application layer detectors (ADs)…receiving, from an AD of the set of ADs that applies both a first rule and a second rule to set of one or more packets collectively carrying a web application layer request message sent by a HTTP client to a web application server, an alert package…and that resulted in the condition of the first rule being met, wherein the first rule for detecting remote file inclusion (RFI) attacks…transmitting, for delivery to the set of attribute values for the second rule… wherein the transmitting causes a condition of the second rule to be updated with the new set of attribute values”
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

Conclusion

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Tran whose telephone number is (571) 272-3842.  The examiner can normally be reached from 7:30 am to 4:00 pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        6 April 2021